NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT



ERICK MONK,                               )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D18-2236
                                          )               2D18-3581
STATE OF FLORIDA,                         )
                                          )      CONSOLIDATED
             Appellee.                    )
                                          )

Opinion filed October 2, 2019.

Appeal from the Circuit Court for Polk
County; Wayne M. Durden, Judge.

Howard L. Dimmig, II, Public Defender,
and James R. Wulchak, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Cynthia Richards,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.

             Affirmed.

KHOUZAM, C.J., and NORTHCUTT and BLACK, JJ., Concur.